Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1282
                       Lower Tribunal No. 18-16645
                          ________________


                             Blanca Osorio,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

      Giasi Law, P.A., Melissa A. Giasi and Erin M. Berger (Tampa), for
appellant.

     Vernis & Bowling of Broward, P.A., Carlton Bober and Bernadette
Guerra (Hollywood), for appellee.


Before FERNANDEZ, C.J., and SCALES, and GORDO, JJ.

     PER CURIAM.

     Affirmed.